Citation Nr: 0512816	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as due to exposure to herbicides (Agent Orange) during 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Buffalo, 
New York, which denied service connection for diabetes 
mellitus, type II, as due to exposure to herbicides (Agent 
Orange) during service.

The RO denied entitlement to service connection for diabetes 
mellitus in an unappealed rating decision dated in July 1975.  
Since that time, type II diabetes mellitus has been added to 
the list of diseases accorded presumptive service connection 
in the case of veteran's who served in Vietnam during the 
Vietnam era, on the basis of presumed exposure to herbicidal 
agents.  Pub.L. 107-103, § 201(b) (Dec. 27, 2001); 115 Stat. 
987, 988 (codified at 38 U.S.C.A. § 1116(a)(2)(H) (West 
2002); 66 Fed. Reg. 23,168 (May 8, 2001) (codified at 38 
C.F.R. § 3.309(e) (2004)).

Because the law and regulations have established a new basis 
for entitlement to service connection, the claim will be 
decided on a de novo basis.  Pelegrini v. Principi, 18 Vet. 
App. 112, 125-6 (2004).

In December 2003, the veteran indicated in his substantive 
appeal a desire for a hearing at the RO in front of a 
Veterans Law Judge.  In a statement dated March 2004, the 
veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Throughout the veteran's claims folder there is evidence that 
he has been in receipt of Social Security disability benefits 
since approximately 1993.  For example, an overpayment of VA 
pension benefits was created because of the veteran's receipt 
of Social Security benefits beginning in 1993.  However, the 
file does not reflect that the veteran's records underlying 
the Social Security Administrations determination have been 
obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, under the 
circumstances of this case, VA will not be able to completely 
satisfy their duty to notify and assist the veteran in 
substantiating his claim until the Social Security 
Administration records are obtained.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In a statement dated in April 2002, the Director of the U.S. 
Armed Services Center for Unit Records Research, reported 
that information regarding the veteran's duties and 
assignments, requiring him to go ashore might be located in 
the veteran's Official Military Personnel File (OMPF).  The 
record reflects that some service personnel records were 
requested by the RO in 1995, it does not appear that 
information regarding the veteran's duties requiring him to 
go ashore was specifically requested.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b) (West 2002).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO or AMC should obtain from 
the Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO or AMC should ask the National 
Personnel Records Center to furnish the 
veteran's OMPF, including information 
regarding the veteran's duty assignments 
requiring him to go ashore in Vietnam.

3.  The RO or AMC should then re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


